Cage ECAR NER Begument tea Elles ts0ese paged ate

LAW OFFICES OF JAMES R. DEVITA, PLLC
81 MAIN STREET, SUITE 504
WHITE PLAINS, NEW YORK 10601-1719
(914) 328-5000
FAX (914) 946-5906
E-Mail: jdevita@jamesrdevitalaw.com

December 1, 2020

MEMO. ENDORSED

BY ECF Deft's request to adjourn the Sentencing from Dec. 18,
2020 until Jan. 26, 2021 at 1:00 pm or, alternatively,
Jan. 29, 2021 at 1:00 pm is granted upon the Govt's
consent. Clerk of Court requested to terminate the
motion (doc. 154).

The Honorable Nelson S. Roman
United States District Judge
Southern District of New York

United States Courthouse
300 Quarropas St. Dated: Dec. 2, 2020 ;
White Plains, New York 10601 SO ORDERED: >

so 2 > at aa

Re: United States v. Ulysses Lopez, et al., fo fF
-01 ees - ——
Case No. 18 Cr. 736 (NSR) HON. NELSONS. ROMAN

UNITED STATES DISTRICT JUDGE.

 

Dear Judge Roman:

1 am counsel assigned under the Criminal Justice Act to represent defendant
Ulysses Lopez in the above referenced case. Your Honor previously adjourned the
sentencing in this case to Friday, December 18, 2020 at 2 pm. In light of Chief Judge
McMahon’s order of today’s date suspending in person proceedings in the courthouses
in this District until at least January 15, 2021, I respectfully request that Mr. Lopez’s
sentencing be adjourned to a date on or after January 15, 2021. I have discussed this
request with Assistant United States Attorney Felton, and the government consents.

Respectfully submitted,

s/ James R. DeVita

James R. DeVita

ce: Assistant United States Attorney David Felton (by ECF)
Assistant United States Attorney Emily Deininger (by ECF)

' DATE FILED:_)2 (2 (202% !

oo eee

leet eee

Doce __ _

 
